DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 11/22/2021. Claims 1-3, 6-12, 14, and 16-20 have been amended. Therefore, Claims 1-3, 6-12, 14, and 16-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-3, 6-12, 14, and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims Federal Register Vol. 79, No. 241 December 16, 2014 p. 74618 – 33 (hereinafter Federal Register), in the July 2015 Update: Subject Matter Eligibility (hereinafter July Update) and its appendix and the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (hereinafter Bilski Guidance) and newer guidelines promulgated in Federal Register Vol. 84, No. 4, 7 January 2019 (hereinafter FedReg2019).  
4.	Under Step 1 of the PEG, Examiner finds that the claims 1, 19, & 20 are directed to at least one statutory category of eligible subject matter delineated in 35 U.S.C. §101.  Examiner however further finds that the claims are directed to abstract ideas as explained below.
5.	Under step 2A, prong 1 of the two-part analysis, claims must be analyzed for subject matter eligibility when the claims recite abstract ideas.  
Claim 1 which is representative of claims 19 & 20 recites:
“calculate…a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the request attribute vector”, “apply a weighting factor to the product for each entry of the prioritization matrix resulting in weighted products for each entry of the prioritization matrix”, “accumulate the weighted products into a request quality score indicating an amount of correlation between the prioritization matrix and the request attribute vector”, “route one or more received request submissions with corresponding request quality scores through an approval chain”, “receive from the approval member the decision”
MPEP 2106.04(a)(2).
 The Applicant’s Specification supports the interpretation of certain methods of organizing human activity in at least [¶ 0001] which emphasizes institutions which large numbers of employees, such as universities that have hundreds or thousands of faculty members, are often under a large administration burden when it comes to processing and approving or disapproving employee requests. In some cases, thousands of requests can be submitted-within a very short period of time, which makes adequately reviewing the requests and making decisions in a timely fashion very difficult. As recognized by the present inventors, passing data for faculty identification and request submissions can bog down computer networks across a university campus during high-volume and time-intense request submission periods. Also, in dynamic technological industries, economic, government, and university priorities can be constantly changing, which also makes determining whether or not to approve various faculty-requests difficult.

As such, the limitations of “calculate…a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the request attribute vector”, “apply a weighting factor to the product for each entry of the prioritization matrix resulting in weighted products for each entry of the prioritization matrix”, “accumulate the weighted products into a request quality score indicating an amount of correlation between the prioritization matrix and the request attribute vector” recite an act of calculating using mathematical methods to determine a variable or number, i.e., a request quality score which falls within the mathematical concepts route one or more received request submissions with corresponding request quality scores through an approval chain” and “receive from the approval member the decision” encompass a series of steps for managing personal behavior and interactions between people.  As such, combining abstract ideas (here, “certain methods of organizing human activity”, “mental processes” and “mathematical concepts” and does not render the combination any less abstract.  Therefore, the claims recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims 1, 19, and 20 include the following additional elements which do not amount to a practical application:
“one or more servers, each including server processing circuitry”, “a first correlation register configured to store a first vector”, “a second correlation register configured to store a second vector”, and “a non-transitory computer readable medium”, “a management system”, “a GUI engine”, “a request management engine”, “a prioritization matrix engine”, “a request quality score calculation engine”, “a request approval engine”, and “an approved request management engine”, “a network”, and “at least one requester computing device”, “a first server of the one or more servers”, “a requester computing device”, “at least one other approver network computing device”, “an entity computing device”, “one or more external entity networks”, “an approver user interface screen” are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f) – the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, 
The other additional elements of “generate, by a trigger in response to receiving a request submission associated with a requester…a prioritization matrix for the request including one or more entries associated with characteristics of the request submission”, “generate, in response to receiving the request submission…a request attribute vector by automatically extracting attributes of the request from the request submission”, “transmit an enhanced data packet…wherein the enhanced data packet includes at least one of the request attribute vector, the prioritization matrix, or the request quality score”, “in response to determining…that an amount of network or processing congestion of computing resources is greater than a predetermined threshold, transmits a processing resource query”, “receive…processing capability response messages from the one or more entity networks indicating processing capabilities of computing resources”, and “select… to allocate processing resources from in order to reduce processing burden”, “prepare, for presentation to an approval member…for selection of a decision on the one or more request submissions” add insignificant extra-solution to the judicial exception, i.e., data gathering, storing, and output, as discussed in MPEP 2106.05 (g). 
The other additional elements of: “real-time”, “automatically”, and “a system in which several hundred request submissions by requesters are communicated to several hundred approval members in an institution and in which approval of the request  are limitations that indicate a field of use or technological environment in which to apply a judicial exception, as discussed in MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: 
“one or more servers, each including server processing circuitry”, “a first correlation register configured to store a first vector”, “a second correlation register configured to store a second vector”, and “a non-transitory computer readable medium”, “a 
The other additional elements of: “generate, by a trigger in response to receiving a request submission associated with a requester…a prioritization matrix for the request including one or more entries associated with characteristics of the request submission”, “generate, in response to receiving the request submission…a request attribute vector by automatically extracting attributes of the request from the request submission”, “transmit an enhanced data packet…wherein the enhanced data packet includes at least one of the request attribute vector, the prioritization matrix, or the request quality score”, “in response to determining…that an amount of network or processing congestion of computing resources is greater than a predetermined threshold, transmits a processing resource query”, “receive…processing capability response messages from the one or more entity networks indicating processing capabilities of computing resources”, and “select… to allocate processing resources from in order to reduce processing burden”, “prepare, for presentation to an approval member…for selection of a decision on the one or more request submissions” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was 
As discussed in MPEP 2106.05 (d)(II), the Alice, Symantec, TLI Communications, buySAFE, OIP Techs, Versata court decisions indicate “receiving or transmitting data over a network”, “sending messages over a network”, “electronic recordkeeping”, and “storing and retrieving information in memory” are computer functions that are well-understood, routine, and conventional when they are claimed in a generic manner or as insignificant extra-solution activity.  Therefore, the conclusion that the steps of generate, transmit, receive, select, prepare, are well-understood, routine, and conventional computer functions is fully supported in MPEP 2106.05(d)(II) under Berkheimer Option 2.  
These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
8.	Dependent claims 2-3, 6-12, 14, 16-18, merely add additional elements to the abstract idea of independent claims 1, 19 & 20 respectively, for example, further recites “transmit the enhanced data packet”, “transmit a processing resource query, “updating a previous prioritization matrix”, “output…the final decision to the at least on computing device associated with the requester”, “generate the prioritization matrix”, “provide one or claims 2-3, 8-9, & 16-17 all add extra-solution activity the abstract idea and when considered in combination with the judicial exception. These additional elements only amount to performing the necessary data gathering, storing, and transmitting steps to carry out the abstract idea, as discussed in MPEP 2106.05(g).   Claims 6, 7, 10-12, 14, & 18 recite “select the at least one other approver network computing device for the enhanced data packet transmission that has a greatest processing capacity”, select the at least one other approver network computing device for the enhanced data packet transmission based on a type of processing task associated with the enhanced data packet”, “determine weighting factors for each entry of the prioritization matrix based on the keyword data extracted from the one or more external data sources”, “generate, in response to calculating the request quality score, a decision prediction indicating a probability that the request is approved”, “comparing the request quality score to an average request quality score”, “generate the decision prediction includes comparing the request quality score to an average request quality score for a corresponding type of previously submitted request”,  “determine a routing scheme classification for the request submission based on one or more properties of the request submission including at least one of an individual routing scheme or a grouped routing scheme”, and “automatically approve the modification request submission in response to determining that the modification request submission is within predetermined decision terms” only serve to further narrow the abstract ideas recited in the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Accordingly, all pending claims have been amended to limit the claims to the architecture of FIG. 1, as a practical application. Applicant submits that the claimed programs including "a management system, the management system configured with: a GUI engine, a request management engine, a prioritization matrix engine, a request quality score calculation engine, a request approval engine, and an approved request management engine," as well as functions integrated with respective engines, such as server processing circuitry to run the prioritization matrix engine to generate, by a trigger in response to receiving a request submission associated with a requester from a requester-computing device, a prioritization matrix for the request including one or more entries associated with characteristics of the request submission that is stored in the first correlation register, and the claimed interrelated networked computing devices, as recited in amended claim 1, limit the claimed invention to a practical application. Comparable features are recited in claims 19 and 20 in varying scope.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks merely reproduce some of the limitations of claim 1 which does not automatically overcome the present rejections.  In particular, the additional elements of the claim amount only to the use of generic hardware to carry out the abstract idea.  The applicant’s specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  See Spec, ¶ 0185:
Reference has been made to flowchart illustrations and block diagrams of methods, systems and computer program products according to implementations of this disclosure. Aspects thereof are implemented by computer program instructions. These computer program instructions may be provided to processing circuitry of a general purpose computer, special purpose computer; or other programmable data processing apparatus to produce machine, such that the instructions, which execute via-the processing circuitry of the computer or other programmable data processing apparatus, create means-for implementing, the functions/acts specified in the flowchart and/or block diagram block or blocks.
	The claims ae not directed to an improvement in the way computers operate.  While the management system purports to accelerate the process of managing requests to an approver the speed increase comes from the capabilities of a general purpose computer rather than the claimed method.  As discussed in MPEP 2106.05 (f), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide 

Applicant further argues “The above additional elements are necessarily rooted in computer technology and thereby amount to significantly more than an abstract idea (see DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014); Example 23, claim 4, in subject matter eligibility guidance). In Step 2A of the subject matter eligibility test, "if the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B." Applicant submits that because the additional elements in the amended claim 1, as well as amended claim 11, integrate the judicial exception into a practical application, the claims are not directed to the judicial exception.”  The Examiner finds the response unpersuasive.
	The Examiner finds the response unpersuasive and asserts the claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer technology. See Fairwarning Ip, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016)   Limiting the claims to the computer field does not alone transform them into a patent-eligible application, as discussed in MPEP 2106.05(h). For these reasons, the claims remain patent in-eligible under 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629




	/LYNDA JASMIN/                               Supervisory Patent Examiner, Art Unit 3629